                             Case 2:20-cv-05581-DSF-GJS Document 14-4 Filed 07/13/20 Page 1 of 2 Page ID #:219



                              1   Milord A. Keshishian, SBN 197835
                                  milord@milordlaw.com
                              2   Stephanie V. Trice, SBN 324944
                                  stephanie@milordlaw.com
                              3   MILORD & ASSOCIATES, P.C.
                              4
                                  10517 West Pico Boulevard
                                  Los Angeles, California 90064
                              5   Tel: (310) 226-7878
                              6   Attorneys for Plaintiff
                                  Beyond Blond Productions, LLC
                              7
                              8                            UNITED STATES DISTRICT COURT
                              9                           CENTRAL DISTRICT OF CALIFORNIA
                             10
                                  BEYOND BLOND PRODUCTIONS, LLC, CASE NO.: 2:20-cv-05581 DSF (GJSx)
                             11
                                  a California limited liability company;
                             12
                                             Plaintiff,                    BEYOND BLOND’S GLOBAL PROOF
                             13
                                                                           OF SERVICE BY EMAIL
MILORD & ASSOCIATES, PC
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                             14              vs.
       (310) 226-7878




                             15
                                                                           Honorable Dale S. Fischer
                                  EDWARD HELDMAN III, an individual;
                             16
                                  COMEDYMX, INC., a Nevada corporation; Date: August 10, 2020
                             17   COMEDYMX, LLC, a Delaware limited     Time: 1:30 p.m.
                                  liability company; and DOES 1-10;     Courtroom: 7D
                             18
                             19              Defendants.
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28



                                                                         -1-
                                                                PROOF OF SERVICE
                             Case 2:20-cv-05581-DSF-GJS Document 14-4 Filed 07/13/20 Page 2 of 2 Page ID #:220



                              1                                           PROOF OF SERVICE
                              2                          STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                      I declare that I am over the age of eighteen (18) years and not a party to this action. My business
                              3
                                  address is 10517 West Pico Boulevard, Los Angeles, California 90064 and I am employed in the office
                              4   of a member of the bar of this Court at whose direction this service was made.
                                  On February 5, 2020, I served the following document(s) described as: 1) Beyond Blond, Inc.’s
                              5   Motion for Preliminary Injunction; 2) Declaration of Michelle Justice; 3) Declaration of Milord A.
                                  Keshishian; 4) Request for Judicial Notice; 5) Proposed Order; and 6) Proof of Service.
                              6
                                          BY MAIL as follows: I am readily familiar with the firm’s practice of collection and processing
                              7           of correspondence for mailing with the United States Postal Service. Under that practice the
                                          correspondence was deposited with the United States Postal Service on the same day this
                              8           declaration was executed in the ordinary course of business. Under that practice the envelope(s)
                                          was (were) sealed, and with postage thereon fully prepaid, placed for collection and mailing on
                              9
                                          this date in the United States Mail at Los Angeles, California addressed as set forth below.
                             10           BY PERSONAL SERVICE as follows: I caused such envelope(s) to be delivered by hand to
                                          the addressee(s) at the address set forth below by Now Messenger Service.
                             11           BY FEDERAL EXPRESS as follows: I placed the document(s) listed above with fees thereon
                             12           fully prepaid for deposit with Federal Express (next business day delivery), this same day
                                          following ordinary business practices to the address(es) set forth below.
                             13           BY FACSIMILE TRANSMISSION as follows: I caused the above-referenced document(s) to
MILORD & ASSOCIATES, PC
 10517 West Pico Boulevard




                                          be transmitted by facsimile to its intended recipient(s) at the following facsimile number(s)
   Los Angeles, CA 90064




                             14           before 5:00 p.m.
       (310) 226-7878




                                          BY ELECTRONIC MAIL (EMAIL) TRANSMISSION as follows: I caused the above-
                             15    X
                                          referenced document(s), in .pdf format and a Sharelink file folder, to be transmitted by email to
                             16           its intended recipient(s) at the following email addresses set forth below:
                             17   Gordon E. Gray, Esq. ggray@mandourlaw.com
                             18   Joseph A. Mandour, Esq. jmandour@mandourlaw.com
                                  Ben T. Lila, Esq. blila@mandourlaw.com
                             19   Mandour & Associates, APC
                                  12121 Wilshire Boulevard, Suite 810
                             20   Los Angeles, California 90025
                             21   T: 310-656-3900

                             22          I declare under penalty of perjury that the foregoing is true and correct and that this declaration
                                  was executed on May 13, 2020, at Los Angeles, California.
                             23
                             24          STATE:          I declare under penalty of perjury pursuant to the laws of the State of California
                                         that the foregoing is true and correct.
                             25
                                         FEDERAL: I declare that I am employed in the office of a member of the bar of this court at
                             26    X
                                         whose direction service was made.
                             27
                                                                                      /s/ Milord A. Keshishian
                             28                                                       Milord A. Keshishian



                                                                                     -2-
                                                                        PROOF OF SERVICE
